RESOLUCIÓN
Con el propósito de dar fiel cumplimiento al mandato expreso del Art. 1.002 de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22a) de aprobar reglamenta-ción interna necesaria para su implantación, mediante la Orden Administrativa XI, emitida el 20 de enero de 1995, se adoptaron unas normas de transición relativas a las Re-glas de Procedimiento Criminal.
En virtud de la presente Resolución, se reactiva el Co-mité Asesor Permanente de Reglas de Procedimiento Criminal, adscrito al Secretariado de la Conferencia Judicial, con la encomienda de evaluar el proyecto de Reglas de Pro-cedimiento Criminal previamente sometido a nuestra con-sideración, a la luz de las disposiciones de la Ley de la Judicatura de Puerto Rico de 1994 y de las experiencias del sistema judicial en la implantación del referido estatuto, a los fines de proponer las enmiendas a dicho proyecto que se estimen necesarias. Se designan como miembros del Co-mité a las personas siguientes:
1. Leda. Dora Nevares-Muñiz, Presidenta
2. Hon. Carmen Ana Pesante
3. Hon. Ygrí Rivera de Martínez
4. Hon. Elpidio Batista
5. Hon. Carlos Rivera Martínez
*6856. Hon. Lourdes Velázquez Cajigas
7. Hon. Pedro G. Goyco Amador
8. Leda. Olga E. Resumil de SanFilipo
9. Ledo. Manuel Martínez Umpierre
10. Ledo. Ernesto L. Chiesa
Notifique el señor Secretario del Tribunal con copia de la presente Resolución a las personas designadas.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado

Secretario General